DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of  Group I (Claims 1-8) in the reply filed on 12/28/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
New Claims 21-32 are added.

		  Withdrawal of Claims 21-28 by Original Presentation
Newly submitted claims 21-28 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Originally submitted Claims 1-8 require the presence of a metal nitride layer on the sides of the trench, between the metal of the contact plug and the dielectric, where only an oxynitride layer on top of the nitride layer is removed. New Claims 21-28 require removing portions of the metal nitride layer to reveal sidewalls of the dielectric layer without any barrier layers. As the originally presented Claims are substantially drawn to the formation of barrier layers in contact plugs, and newly presented Claims 21-28 require their omission, new Claims 21-28 are drawn to an invention that is independent and distinct from the originally presented Claims. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21-28 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1- 4, 7-8 and 29-32  are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2017/0365555) in view of Wu et al (US 10,014,185).
	With respect to Claim 1, Choi et al discloses a method comprising: etching a dielectric layer (Figure 12, 138) to form a trench (Figure 12, 140) in the dielectric layer; depositing a metal layer (Figure 13, 142 and paragraph 99)  extending into the trench; performing a nitradation process (paragraph 111) on the metal layer to convert an upper portion of the metal layer into a metal nitride layer (Figure 16, 143a and corresponding text); forming a metal oxynitride layer (paragraph 119, Figure 17, 148 and corresponding text); and filling a metallic material into the trench using a bottom up deposition process to form a contact plug (Figure 18, 152 and corresponding text; and paragraphs 125-126).
	However, Choi et al does not disclose “performing an oxidation process on the metal nitride layer to form a metal oxynitride layer; removing the metal oxynitride layer” as required by the Claims at hand.
	Wu et al discloses  performing an oxidation process on the metal nitride layer to form a metal oxynitride layer; and removing the metal oxynitride layer, and its known benefit of obtaining a metal nitride of desired thickness by the removal of unwanted metal nitride. See column 3, lines  1-20; column 3, line 60 to column 4, line 30 and column 5, lines 40-45.
	It would have been obvious to one of ordinary skill in the art to oxidize the metal nitride and then remove the oxynitride in the process of Choi et al, for its known benefit in the art of obtaining a metal nitride layer of the desired size as disclosed by Wu et al. The use of a known process, for its known benefit, obtaining a metal nitride layer of desired  thickness, would have been prima facie obvious to one of ordinary skill in the art. 

	With respect to Claim 3, Choi et al disclose after the nitridation process and before the oxidation process, performing an annealing process to react a lower portion of the metal layer with the source/drain region to form a silicide region. See paragraphs 105-107.
	With respect to Claim 4, Choi et al in view of Wu et al suggest “wherein after the metal oxynitride layer is removed, a bottom portion of the metal nitride layer remains at a bottom of the trench”. See Figure 16, 143a of Choi et al.
	With respect to Claim 7, Choi et al in view of Wu et al suggest “wherein the oxidation process performed on the metal nitride layer results in all of the metal nitride layer over the dielectric layer and all of the metal nitride layer on sidewalls of the dielectric layer to be oxidized with a bottom portion of the metal nitride layer at a bottom of the trench remaining after the oxidation process”. See Figure 16, 143a and corresponding text; (all of the exposed surface of the nitride layer would be oxidized).
With respect to Claim 8, and the limitation “wherein the removing the metal oxynitride layer and the filling the metallic material are in-situ performed in the same vacuum environment”, the Examiner takes Official Notice that it is notoriously well known in the semiconductor art to perform etching and deposition processes in–situ and in the same vacuum environment.
	With respect to Claim 29, Claim 29 is rejected for the reasons as discussed above with respect to Claim 1. Moreover, with respect to the limitation “ a first portion of the metal layer at a bottom of the trench has a first thickness, and a second portion of the metal layer in the trench and on a sidewall of the dielectric layer has a second thickness smaller than the first thickness”, Choi et al discloses the use of PVD to form layer 142, which can be discontinuous, have poor step coverage and not be formed on portions of the side. See Figure 13, paragraph 99.
prima facie obvious to one of ordinary skill in the art, before the effective date of the invention, to form a thicker layer on the bottom, as Choi et al discloses an uneven discontinuous layer which must be present on the bottom of the trench. Moreover, the determination of the relative thickness would  be within the level of the art as a matter of optimization. See In re Antonie, 195 USPQ 6 (CCPA 1977).
	With respect to Claim 30, Choi et al in view of Wu et al suggest “wherein after the oxidation process, a bottom portion of the metal nitride layer remains at a bottom of the trench”. See Figure 16, 143a of Choi et al.
	With respect to Claim 31 Choi et al discloses “wherein the metallic material is selectively grown from the bottom part of the metal nitride layer. See paragraph 125, CVD or ALD. 
	With respect to Claim 32, Wu et al disclose the oxidation process is performed with plasma. See column 3, lines 1-10.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2017/0365555) in view of Wu et al (US 10,014,185)  as applied to claims 1-4, 7-8 and 29-32 above, and further in view of Yamamoto et al (US 2006/0113520).
	Choi et al and Wu et al are relied upon as discussed above. Moreover, Choi et al discloses the deposition of the contact plug metal by ALD (atomic layer deposition) using tungsten. See paragraphs 125-127. Furthermore, Wu et al disclose the removal of the metal oxynitride film without removal of the metal nitride film by the use of a halide etchant such as WCl5 or TaCl5. See column 1, lines 56-65.
	However, neither reference discloses selectively depositing a silicon layer on the bottom portion of the metal nitride layer.
	Yamamoto et al is simply relied to disclose the formation of tungsten and tungsten silicide  contact plugs. See paragraph 158. 

	 With respect to Claim 5, the combined references suggest “further comprising selectively depositing a silicon layer on the bottom portion of the metal nitride layer, wherein the metallic material is selectively grown from the silicon layer”, by the formation of tungsten silicide by ALD as discussed above.
With respect to Claim 6, and the limitation “before the selectively depositing the silicon layer, treating the bottom portion of the metal nitride layer using titanium chloride”, Wu et al disclose the removal of the metal oxynitride film without removal of the metal nitride film by the use of a halide etchant such as WCl5 or TaCl5. See column 1, lines 56-65. The use of a TiCl4 etchant would have been within the skill of one of ordinary skill in the art. Official Notice is taken that TiCl4 is a known etchant in the art, in the same class as WCl5 or TaCl5. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGG
March 18, 2021

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812